Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 4-21-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8-10, 14-15, 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,435,804 to Orlowski in view of U.S. Patent No. 6,109,210 to Nasser.

Referring to claim 2, Orlowski as modified by Nasser further discloses he at least one of the inner compartment and the outer compartment is movable relative to the other one of the inner compartment and the outer compartment along and/or around a horizontal axis – see outer compartment – at 13 movable relative to the inner compartment – at 10 around the horizontal longitudinal axis as seen in figures 1-6 of Orlowski. 	Referring to claim 3, Orlowski as modified by Nasser further discloses the at least one of the inner compartment and the outer compartment is rotatable relative to the other one of the inner compartment and the outer compartment – see 
Referring to claim 6, Orlowski as modified by Nasser further discloses the outer compartment encases the inner compartment – see at 13 in relation to 10 in figures 1-6 of Orlowski, and/or wherein the inner compartment – at 10, is coaxially supported within the outer compartment – at 13 – see figures 1-6 of Orlowski.
Referring to claim 8, Orlowski as modified by Nasser further discloses the sealing member includes a flexible material, is ring-shaped, and/or is fixed to an inner surface of the outer compartment – see fixed to an inner surface of the outer compartment at the connection of 22,24 in figure 2 of Nasser, wherein the sealing member is located at a position corresponding to a position of the first opening in the first position – see figures 5 and 6 of Orlowski. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski and add the sealing of the first opening as disclosed by Nasser, so as to yield the predictable result of ensuring material does not exit the device in the first position.
Referring to claim 9, Orlowski as modified by Nasser further discloses at least one of the inner compartment and the outer compartment at least partially block light – see figures 1-6 and column 3 lines 9-29 of Orlowski where the inner compartment – at 10 connected to opaque end caps – at 11-12 provides for at least a partial blocking of light.
Referring to claims 10 and 22, Orlowski as modified by Nasser further discloses at least one of the inner compartment and the outer compartment at least partially provides visible feed inspection – see transparent materials detailed in column 3 lines 9-29 of Orlowski.
Referring to claim 14, Orlowski discloses a method for operating a feeding apparatus comprising an inner compartment – at 10, having a first opening – at 15,16, and an outer 
Referring to claim 15, Orlowski as modified by Nasser further discloses moving the inner compartment and/or the outer compartment relative to each other from the second position to the 
Referring to claim 20, Orlowski as modified by Nasser further discloses feed within the inner compartment – see figures 1-4 and column 3 lines 15-30 of Orlowski.
Referring to claim 25, Orlowski as modified by Nasser further discloses the inner compartment is rotatable relative to the outer compartment from the first position to the second position, by about equal to or less than about 270° - see figures 4 and 6 of Orlowski.
Claim 4-5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Nasser as applied to claim 1 above, and further in view of U.S. Patent No. 4,296,710 to Sillers.
Referring to claim 4, Orlowski as modified by Nasser does not disclose the inner compartment is rotatable relative to the outer compartment about a horizontal axis. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, about a horizontal axis – see along 46 in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 5, Orlowski as modified by Nasser does not disclose the inner compartment is rotatable relative to the outer compartment from the first position to the second position by about equal to or more than about 120°. Sillers does disclose the inner compartment 
Referring to claim 16, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or more than about 180° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 17, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or less than about 270° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.

Referring to claim 19, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about 210° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Nasser as applied to claims 1 or 21 above, and further in view of U.S. Patent No. 6,694,917 to Wang.
Referring to claims 11 and 23, Orlowski as modified by Nasser does not disclose a battery case. Wang does disclose a battery case – at 21. Therefore it would have been obvious to .
Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Nasser as applied to claims 1 or 21 above, and further in view of U.S. Patent No. 4,454,943 to Moller.
Referring to claims 12 and 24, Orlowski as modified by Nasser does not disclose a metering unit. Moller does disclose a metering unit – at 10-11 – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and add the metering unit of Moller, so as to yield the predictable result of automatically dispensing a predetermined amount of material as desire. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillers in view of U.S. Patent No. 7,500,447 to Vaccari and further in view of Nasser.
Referring to claim 13, Sillers discloses a feeding apparatus comprising, an inner compartment – at 60, having a first opening – at 68, and an outer compartment – at 34, having a second opening – at 36, wherein the inner compartment is coaxial with the outer compartment – see at 34 and 60 in figures 1-3, and is rotatable with respect to the outer compartment around a horizontal axis – aligned with 46, with respect to gravity from a first position in which a surface of the inner compartment faces the second opening to a second position in which the first opening of the inner compartment faces the second opening – see at 34,60 in figures 1-3, and wherein the first position and the second position are arranged on opposite sides with respect to an axis of the inner compartment – see at 30,64 in figures 1-3. Sillers does not disclose the inner compartment and the outer compartment are at least partially including an opaque material. .

Response to Arguments

3.	Regarding the prior art rejections of claims 1 and 14, the Nasser reference US 6109210 discloses a fluid sealing – see at the connection of 22,24 – see figure 2, and when incorporated into the device of the Orlowski reference US 3435804 provides for sealing of the first opening in the first position as seen in figures 5-6 of Orlowski and figure 2 and column 3 lines 4-20 of Nasser. Orlowski as modified by Nasser further discloses the sealing member being located at a position that is higher with respect to gravity than feed within the inner compartment – see the sealing member at the connection of 22,24 of Nasser with the sealing member placed about the opening in the inner compartment and therefore when incorporated into the device of Orlowski 
	Regarding the prior art rejections of claims 2-3, 6, 9-10 and 15, applicant relies upon the same arguments with respect to claims 1 and 14 discussed earlier.
	Regarding the prior art rejections of claim 8, applicant’s claim amendments and remarks/arguments dated 4-21-21obviates the prior art rejections detailed in the last office action dated 1-21-21. However, applicant’s claim amendments dated 4-21-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 4-5, 11-12 and 16-19, applicant relies upon the same arguments with respect to claims 1 and 14 discussed earlier.
	Regarding the prior art rejections of claim 13, the Nasser reference discloses a fluid sealing – see at the connection of 22,24 – see figure 2, and when incorporated into the device of the Sillers reference US 4296710 provides for sealing of the first opening in the first position as seen in figures 1-3 of Sillers and figure 2 and column 3 lines 4-20 of Nasser. The addition of the sealing member of Nasser into the movable compartments of Sillers would provide for a sealing of the first opening in the first position given the movement and operation of the compartments 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643